            CASE 0:20-cv-02049-MJD-TNL Doc. 35 Filed 11/25/20 Page 1 of 1




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA

 Minnesota Voters Alliance, Ronald Moey,            Civil No. 0:20-cv-02049-MJD-TNL
 Marissa Skaja, Charles R. Halverson, and
 Blair L. Johnson,

                  Plaintiffs,                      [PROPOSED] ORDER FOR
                                                 DISMISSAL WITH PREJUDICE
 v.

 City of Minneapolis,

                  Defendant.

           The above-captioned matter came on for hearing before the undersigned upon

Defendant’s Motion to Dismiss [Doc. No. 30]. Based upon all the files, records, and

proceedings herein, IT IS HEREBY ORDERED that Defendant’s motion is GRANTED

and Plaintiffs’ Amended Complaint is DISMISSED WITH PREJUDICE.




 Dated:
                                         The Honorable Michael J. Davis
                                         United States District Court Judge




554591.1
